Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 3, 5-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/01/20.
With respect to the election, applicant suggest searching for the 3 density embodiment which would minimize additional searching burden of also the 2 density embodiment.  Such could be true if such an embodiment were merely the addition of a 3rd like element.  However, a 3 density embodiment can also result in combinations of densities and structures not found in a 2 density embodiment. Searching such combinations would result in additional burdens.  However, where a 2 density embodiment may not be found in the prior art, merely an additional element at that point would not require the restriction to be maintained.  Should such occur applicant should request rejoinder if such is not done by the examiner at that time. 
Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ray et al. 
 	As to claim 1, Ray shows all the well-known conventional parts of a club in his fig. 2. He further shows in his fig. 4 club main body of a single solid titanium, or single monolithic metallic material1 as recited in the claim, having a first region of one density and “porosity” (pg. 660, ln. 17) and a second region of a different porosity to design the weighting of the club head as desired. He shows the different densities by way of example in figure 5 on his pg. 662. 
	Figure 5 is considered to show claim 2 the first region being solid exhibiting a first density and the second region being porous exhibiting a second density are situated internal to the golf club head, or “embedded into the club head” as set forth on pg. 663, ln. 2 and inherently performs the function of a vibration dissipating structure to the golf club head.
 	Claim 4, 18 and 19 are considered met where lattice matrix having voids are considered to be regions of zero density intended in the club main body as show in his Figure 1. The term structural matrix is take to mean that shown only by 700 of applicant’s disclosure and as shown in Figure 1 of Ray. 
	As to claim 17, Ray shows on his pg. 665, ln. 11 designing a second density closer and adjacent to the sole to lower the center of gravity for a higher trajectory and greater back spin.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711                                                                                                                                                                                             








    
        
            
    

    
        1 [0028] “The term “single monolithic material” as used in this document means that the golf club head is manufactured with the same metallic material throughout.”  [0057] Titanium is suggested.